Citation Nr: 1637974	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim of service connection for residuals, back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen the claim of service connection for residuals of the back strain, is as stated on the title page.  Regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence dated in December 2012, the Veteran withdrew his request for a hearing.  See 38 C.F.R. §20.702(e) (a request for a hearing may be withdrawn by the appellant at any time before the date of the hearing).  Therefore, no hearing is required prior to consideration of the appeal.


FINDINGS OF FACT

1.  In the May 2005 decision, the Board denied entitlement to service connection for the low back disability on the basis that the evidence did not show that this disability was incurred in, or etiologically related to his military service.  

2.  Additional evidence received since the May 2005 Board decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The May 2005 Board decision is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2015).  

2.  New and material evidence has not been received since the May 2005 decision, and the claim of service connection for residuals, back strain is not reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2009.  

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records and service personnel records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received at the Harrison Community-based outpatient clinic (CBOC) at the VA medical center (VAMC) in Fayetteville, Arkansas.  The Veteran has further been given the opportunity to submit evidence and he has provided written statements in support of his claim.  Otherwise, the Veteran has not identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  

Although VA examination has not been provided in connection with this request to reopen his previously denied claim, the Board notes that the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in detail in the analysis section, the Veteran's claim for entitlement to service connection has not been reopened; thus, an examination is not required.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Prior to receipt of the claim that led to the current appeal, the Board, in a May 2005 decision, denied the Veteran's appeal as to a claim of entitlement to service connection for a low back disability, diagnosed as degenerative disc disease of the lumbosacral spine and osteoarthritis of the lumbosacral spine.  Notice of this denial was provided to the Veteran in June and July 2005, and the Board's decision in the matter is final.  Unless the Chairman of the Board orders reconsideration of the decision, the Board decisions is final on the date stamped on the face of the decision.  See  38 C.F.R. § 20.1100.  The record does not reflect that the Veteran filed a claim for reconsideration of the May 2005 Board decision.  Although the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), in a November 2007 Memorandum Decision, the Court affirmed the Board's denial of the Veteran's claim.  The May 2005 Board decision is final.

Generally, a claim that has been denied in a final Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (b) (West 2014).  The exception to this rule is 38 U.S.C.A. §  5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence before VA at the time of the May 2005 Board decision consisted of the Veteran's service treatment records and service personnel records; VA treatment records dated from 1992 to 2002; private medical records dated from 1991-2000; the September 2002 and June 2003 VA examination reports; and the Veteran's lay assertions. The only unestablished fact was a nexus between the Veteran's service and his current back disability.  

The evidence associated with the claims file following the May 2005 Board decision includes duplicate copies of the Veteran's service treatment records and service personnel records, duplicate copies of the Veteran's DD Form 214, VA treatment records dated from July 2006 to April 2008, and the Veteran's lay assertions.  In his July 2009 petition to reopen his claim, the Veteran asserted again that he injured his back when he fell off a military vehicle while refueling another vehicle.  These assertions are the same as assertions he made in his previous March 1986 claim, and this information is also noted in his service treatment records.  The VA treatment records associated with the claims file since the May 2005 Board decision do not relate to a nexus between his service and his current back disability.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claim of service connection for a low back disability has not been received, and the claim may not be reopened.  The majority of this evidence is new in that it was not previously before the Board.  However, none of this evidence is material for purposes of reopening the service connection claim.  Other than reiterating his previous assertions, the Veteran has not offered any additional evidence which reflects that his low back disability originated in, or is/are in any way related to his military service.  The Board acknowledges that the Veteran reported to experience chronic back pain during a July 2006 VA treatment visit.  This is redundant of assertions made prior to the May 2005 Board decision and considered then.  As such, the Board finds that the evidence submitted since May 2005 is cumulative or redundant of evidence previously considered by VA in adjudicating the Veteran's claim of service connection for a low back disability.  Under the circumstances described above, the Board concludes that new and material evidence has not been submitted with regard to the previously denied claim of entitlement to service connection for the low back disorder.  Therefore the claim may not be reopened, and the appeal must be denied.  There is no reasonable doubt to be resolved as to reopening the claim.  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for the low back disorder, the appeal is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


